DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

Reasons for Allowance

Claims 1-5, 8-12, 13, 21-22, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a magnetic foil having ferromagnetic alloy ribbons, the magnetic foil embedded within the substrate adjacent to the one or more of electrically conductive elements, wherein the magnetic foil is positioned to interface with and be spaced from the one or more of electrically conductive elements; 
a second magnetic foil that is positioned on a second side of the one or more of electrically conductive elements such that the magnetic foil interfaces with and is spaced from a first side of the one or more of electrically conductive elements and the second magnetic foil interfaces with and is spaced from the second side of the one or more of electrically conductive elements; 
wherein both the magnetic foil and the second magnetic foil extend in three dimensions and abut one another to fully enclose the one or more of electrically conductive elements in three dimensions.
Claim 11 recites, inter alia, a plurality of magnetic foils each having ferromagnetic alloy ribbons embedded within the substrate adjacent one or more of the multiple layers, wherein at least one of the plurality of magnetic foils is positioned to interface with and be spaced from a first side of the one or more of electrically conductive elements, and wherein at least another of the plurality of magnetic foils is positioned to interface with and be spaced from a second side of the one or more of electrically conductive elements; 
multiple electrical contacts extending through the substrate, wherein the multiple contacts include at least two electrical contacts disposed laterally to either side of the plurality of magnetic foils and the one or more of electrically conductive elements;
wherein the plurality magnetic foils are shaped in three dimensions to abut and fully enclose the one or more of electrically conductive elements in three dimensions.
Claim 21 recites, inter alia, a magnetic foil having ferromagnetic alloy ribbons, the magnetic foil embedded within the substrate adjacent to the one or more of electrically conductive elements, wherein the magnetic foil is positioned within the substrate to have major surfaces thereof extend in both a first plane that is substantially parallel with a second plane defined by the at least one layer having the one or more of electrically conductive elements and a third plane that is substantially perpendicular with the second plane; and 
a second magnetic foil that is positioned on a second side of the one or more of electrically conductive elements such that the magnetic foil interfaces with and is spaced from a first side of the one or more of electrically conductive elements and the second magnetic foil interfaces with and is spaced from the second side of the one or more of electrically conductive elements; 
wherein both the magnetic foil and the second magnetic foil extend in three dimensions and abut one another to fully enclose the one or more of electrically conductive elements in three dimensions.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837